Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 1 of9PageID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

SHADOW OF THE CROSS CHURCH CIVIL ACTION NO.:
AND WILBUR DAWSON

VERSUS JUDGE:

EMPLOYERS MUTUAL CASUALTY MAGISTRATE JUDGE:
COMPANY

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant, Employers Mutual Casualty
Company (“Defendant”), hereby removes to this Court the matter styled Shadow of the Cross
Church, et al. v. Employers Mutual Casualty Company, No. 612,438-B, 1% Judicial District Court,
Caddo Parish, Louisiana. Defendant removes this matter on the basis of this Court’s original
diversity jurisdiction under 28 USC. § 1332(a). Complete diversity of citizenship exists, and the
amount in controversy exceeds $75,000.00, exclusive of costs and interest. In support of removal,
Defendant states as follows:

| I. THE STATE COURT ACTION

1. On or about November 7, 2018, plaintiffs, Shadow of the Cross Church and Wilbur

Dawson (“Plaintiffs”), filed a petition for damages in the matter styled Shadow of the Cross

Church, et al. v. Employers Mutual Casualty Company, No. 612,438-B, 1“ Judicial District

Court, Caddo Parish, Louisiana (the “State Court Action,” Exhibit A).

 

 
Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 2 of 9 PagelID#: 2

2. Defendant, Employers Mutual Casualty Company was served with the petition, through
the Louisiana Secretary of State, on November 28, 2018 (Exhibit C).
3, In accordance with 28 U.S.C. § 1446(a), and as noted in the attached index, the following
documents are attached to this Notice of Removal:
Exhibit A: Plaintiffs’ Petition for Damages dated November 7, 2018
Exhibit B: Request for Written Notice dated November 7, 2018;

Exhibit C: Citation issued to Employers Mutual Casualty Company through the
Secretary of State dated November 28, 2018; and

ExhibitD: A copy of the docket sheet in the State Court Action (printed
December 11, 2018).

4, In accordance with Local Rule LR 5.6, requiring that a non-governmental corporate party
to an action file a statement identifying all its parent corporations and any publicly traded
company that owns 10 percent or more of the party's stock “as soon as practicable,”
Defendant shall file a Corporate Disclosure Statement.

Il. ORIGINAL SUBJECT MATTER JURISDICTION

5. This Court has original diversity jurisdiction over this matter pursuant to 28 U.S.C. §
1332(a). Complete diversity of citizenship exists, and the amount in controversy exceeds
the sum of $75,000.00, exclusive of costs and interest. Complete diversity of citizenship
existed at the time the Plaintiffs filed the State Court Action and exists at the time of this
removal. Thus, the State Court Action may be removed to this Court pursuant to 28 U.S.C.

§ 1441(a).
Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 3 of 9 PageID#: 3

10.

11.

12.

13.

A. Diversity of Citizenship
Complete diversity of citizenship exists between Plaintiffs and Defendant as Plaintiffs and
Defendant are citizens of, residents of, and domiciled in different states.

i. Citizenship of Plaintiffs

Plaintiff, Shadow of the Cross Church, is a non-profit corporation incorporated in the State
of Louisiana, with its principal place of business in Shreveport, Louisiana.
Plaintiff, Wilbur Dawson, is an individual of the age of majority residing in and domiciled
in the Parish of Caddo, State of Louisiana.

ii. Citizenship of Defendant
Defendant, Employers Mutual Casualty Company, is a foreign insurance company
incorporated in Iowa, with its principal place of business in Des Moines, Iowa.
Therefore, complete diversity of citizenship exists between Plaintiffs and Defendant in this
lawsuit under 28 U.S.C. § 1332(a).

B. Amount in Controversy
The amount in controversy in this action exceeds $75,000.00, exclusive of costs and
interest.
A defendant’s notice of removal “need include only a plausible allegation that the amount
in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.
v. Owens, 135 S. Ct. 547, 554 (U.S. 2014).
The amount in controversy in this matter is satisfied as the Plaintiffs’ petition alleges that

Plaintiffs are entitled to damages and penalties arising out of Defendant’s failure to pay

 
Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 4 of9 PagelID#: 4

14.

15.

16.

17.

18.

following considerable property damage which resulted from a storm. Plaintiffs further
allege bad faith damages as a result of Defendants purported failure to pay which may be
taken into account in determining the amount in controversy. See St. Paul Reinsurance Co.
v. Greenberg, 134 F. 3d 1250, 1253 (Sth Cir. 1998); Thomas v. Pace, 2008 WL 4091674
(E.D. La. 2008). Accordingly, the amount in controversy exceeds the sum of $75,000.00,
exclusive of costs and interest.
III. Timeliness of Removal

As required by 28 U.S.C. § 1446(b), this Notice of Removal is timely because it is filed
within 30 days of the date that Defendant received Plaintiffs’ Petition. Plaintiffs’ Petition
was filed on November 7, 2018.
Defendant was served on November 28, 2018.
Therefore, this Notice of Removal is being filed within 30 days of Defendant’s receipt of
Plaintiffs Petition.

IV. Other Procedural Requirements
Defendant files this Notice of Removal in the United States District Court for the Western

District of Louisiana, Shreveport Division, which is the district and division within which

the State Court Action is pending. See 28 U.S.C. § 1441(a); 28 U.S.C. § 98(c).

Immediately following the filing of this Notice of Removal, written notice of the filing of
this Notice of Removal will be served on Plaintiffs’ counsel, as required by 28 U.S.C. §

1446(d).
Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 5 of9 PageID#: 5

19. Defendant will promptly file a copy of this Notice of Removal with the Clerk of Court for
the First Judicial District Court, Caddo Parish, Louisiana, where the State Court Action
was pending, as required by 28 U.S.C. § 1446(d).
20. By removing this action to this Court, Defendant does not waive any defenses, objections,
or motions available under state or federal law.
V. Conclusion
For these reasons, Defendant, Employers Mutual Casualty Company, hereby removes the
State Court Action to the United States District Court for the Western District of Louisiana,
Shreveport Division, in accordance with 28 U.S.C. § 1441 and § 1446. Defendant respectfully
requests that this Court assume jurisdiction over this action and that all further proceedings in the
State Court Action be stayed.
Respectfully submitted:
COOK, YANCEY, KING & GALLOWAY

A Professional Law Corporation

By: /s/ Luke D, Whetstone
Brian A. Homza #06980
Luke D. Whetstone #37355

333 Texas Street, Suite 1700

P. O. Box 22260

Shreveport, LA 71120-2260
Telephone: (318) 221-6277
Telecopier: (318) 227-7850
brian.homza@cookyancey.com
luke.whetstone@cookyancey.com

ATTORNEYS FOR EMPLOYERS
MUTUAL CASUALTY COMPANY
Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 6 of 9 PageID#: 6

CERTIFICATE
I HEREBY CERTIFY that a copy of the above and foregoing was filed with the United
States District Court for the Western District of Louisiana by electronic case filing/case
management and that a copy of the same was served on opposing counsel by either electronic
notification or by U.S. mail, postage pre-paid.

Shreveport, Louisiana, this 14" day of December, 2018.

/s/ Luke D. Whetstone
Luke D. Whetstone #37355
Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 7 of 9 PageID#: 7

AFFIDAVIT OF LUKE D. WHETSONE
STATE OF LOUISIANA

PARISH OF CADDO

Before me, the undersigned Notary Public, personally came and appeared:
LUKE D. WHETSTONE
Who, after identifying himself to me and being duly sworn, did depose and say:
1,

Iam an attorney at Cook, Yancey, King & Galloway. I am currently working on the matter
Shadow of the Cross Church, et al. v. Employers Mutual Casualty Company, No. 612,438-B, 1st
Judicial District Court, Caddo Parish, Louisiana.

2.

Upon information, contained within the petition for damages, and belief, the Plaintiff,
Shadow of the Cross Church, is a non-profit corporation incorporated in the State of Louisiana,
with its principal place of business in Shreveport, Louisiana, and Plaintiff, Wilbur Dawson, is an
individual of the age of majority residing in and domiciled in the Parish of Caddo, State of
Louisiana.

Further, Defendant, Employers Mutual Casualty Company, is a foreign insurance company
incorporated in Iowa, with its principal place of business in Des Moines, Iowa.

3.

I declare under penalty of perjury that the foregoing is true and correct.

 

 
Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 8 of 9 PageID#: 8

sled ITU LL=

LUKE D. WHETSTONE
SWORN TO AND SUBSCRIBED before me, the undersigned Notary Public, on this

y th
| day of December, 2018.

Chow C Aehilcte

NOTARY PUBLIC
LD. # 2271

Lori C. Schildt
. Notary No. 2271
Case 5:18-cv-01614-SMH-KLH Document1 Filed 12/14/18 Page 9 of 9 PageID#: 9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
SHADOW OF THE CROSS CHURCH CIVIL ACTION NO.:
AND WILBUR DAWSON
VERSUS JUDGE:
EMPLOYERS MUTUAL CASUALTY MAGISTRATE JUDGE:
COMPANY

INDEX OF DOCUMENTS FILED WITH DEFENDANT’S NOTICE OF REMOVAL

In accordance with 28 U.S.C. § 1446(a), Defendant, Employers Mutual Casualty Company

submits this Index of Documents filed with Defendant’s Notice of Removal, identifying the

following documents which are filed with its Notice of Removal and filed or related to Shadow of

the Cross Church, etal. v. Employers Mutual Casualty Company, No. 612,438-B, 1% Judicial

District Court, Caddo Parish, Louisiana.

Exhibit A:

Exhibit B:

Exhibit C:

Exhibit D:

Plaintiffs’ Petition for Damages dated November 7, 2018
Request for Written Notice dated November 7, 2018;

Citation issued to Employers Mutual Casualty Company through the
Secretary of State dated November 28, 2018; and

A copy of the docket sheet in the State Court Action (printed December 11,
2018).
